ORDER

PER CURIAM.
Plaintiffs-sellers, Delvin and Lisa Lukefahr (“Lukefahrs”), appeal from a judgment in favor of defendants-buyers, Sylvester and Verna Lawrence (“Lawrences”), denying specific performance of a real estate contract and ordering the return of a $500 earnest money deposit. On appeal of this court-tried case, we must affirm the judgment if it is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*808The judgment of the trial court is affirmed in accordance with Rule 84.16(b).